Exhibit 15.1 October 24, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Registration Statements on Form S-3 (No. 333-64886) and on Form S-8 (No. 333-47192). Commissioners: We are aware that our report dated October 24, 2012 on our review of interim financial information of AllianceBernstein L.P. (the “Company”)for the three-month and nine-month periods ended September 30, 2012 and 2011 and included in the Company’s quarterly report on Form 10-Q for the quarter-ended September 30, 2012is incorporated by reference in its Registration Statements referred to above. Very truly yours, /s/PricewaterhouseCoopersLLP New York, New York
